Case 2:17-cv-02417-SJF-GRB Document 33 Filed 04/12/19 Page 1 of 1 PageID #: 345
 




Tanvir H. Rahman
trahman@wigdorlaw.com

April 12, 2019

VIA ECF

The Honorable Sandra J. Feuerstein
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

       Re:       Reiter v. Maxi-Aids, Inc., et al.; No. 14 Civ. 3712 (SJF)(GRB)
                 Reiter v. Maxi-Aids, Inc., et al.; No. 17 Civ. 2417 (SJF)(GRB)

Dear Judge Feuerstein,

We represent Plaintiff Barry Reiter in the above-referenced related matters and write, with the
consent of Defendants, in regards to the upcoming Status Conference scheduled for April 18,
2019.

By way of background, a status conference was originally scheduled for January 23, 2019, but was
adjourned on January 22, 2019 to April 18, 2019 to allow for a motion for substitution of party to
be made following the passing of Plaintiff Barry Reiter. Subsequently, the Court also terminated
all pending motions in both matters subject to reinstatement after the motions for substitution are
decided. On March 26, 2019, we filed unopposed motions in both matters to substitute Mr.
Reiter’s widow, Hildee Reiter, as the plaintiff, which have yet to be decided. As such, given the
upcoming status conference, the parties respectfully request that the unopposed motions for
substitution be granted and that the previously terminated motions be reinstated to allow for them
to be addressed by the parties at the April 18, 2019 conference.

We thank Your Honor for the Court’s time and attention to this matter.

Respectfully submitted,


Tanvir H. Rahman

cc:    All Counsel of Record (via ECF)
